UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 05452) Exact name of registrant as specified in charter: Putnam Premier Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2009 Date of reporting period August 1, 2008  January 31, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Since 1937, when George Putnam created a prudent mix of stocks and bonds in a single, professionally managed portfolio, we have championed the wisdom of the balanced approach. Today, we offer investors a world of equity, fixed-income, multi-asset, and absolute-return portfolios so investors can pursue a range of financial goals. Our seasoned portfolio managers seek superior results over time, backed by original, fundamental research on a global scale. We believe in service excellence, in the value of experienced financial advice, and in putting clients first in everything we do. In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. Putnam Premier Income Trust 1 | 31 | 09 Semiannual Report Message from the Trustees 2 About the fund 4 Performance snapshot 6 Interview with your funds Portfolio Manager 7 Performance in depth. 12 Your funds management. 14 Terms and definitions 15 Trustee approval of management contract 16 Other information for shareholders. 20 Financial statements 21 Shareholder meeting results 80 Cover photograph: © Richard H. Johnson Message from the Trustees Dear Fellow Shareholder: Financial markets have experienced significant upheaval for well over a year now. Responses by governmental and financial authorities have been rapid and often unprecedented in scale, including the recent passage of a nearly $800 billion economic stimulus plan by Congress. Although history reminds us that stability and optimism have always returned to the markets, investors should expect continued volatility in the near term, for we are in the midst of a deep and painful bear market. Under President and Chief Executive Officer Robert L. Reynolds, Putnam Investments is making the most of these challenging times by instituting several important changes designed to prepare Putnam for the eventual recovery. Key among them has been replacing a team management structure within Putnam equity funds with a more nimble decision-making process that vests responsibility with individual fund managers. In other moves aimed at achieving performance excellence, Putnam has affirmed a fundamental approach to investing, simplified its equity fund lineup, and hired nearly 20 seasoned equity analysts. 2 We would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Although the markets have presented investors with extraordinary challenges, it is Putnams belief that the seeds of opportunity are often sown during difficult times like these. About the fund Seeking broad diversification across global bond markets When Putnam Premier Income Trust was launched in 1988, its three-pronged focus on U.S. investment-grade bonds, high-yield corporate bonds, and non-U.S. bonds was considered innovative. Lower-rated, higher-yielding corporate bonds were relatively new, having just been established in the late 1970s. And, at the time of the funds launch, few investors were venturing outside the United States for fixed-income opportunities. The bond investment landscape has undergone a transformation in the two decades since the funds launch. The U.S. investment-grade market added new sectors such as asset-backed securities, and the high-yield corporate bond sector has grown significantly. Outside the United States, the advent of the euro has resulted in a large market of European bonds. And there are also growing opportunities to invest in the debt of emerging-market countries. The fund is designed to keep pace with this market expansion. To process the markets increasing complexity, Putnams fixed-income group aligns teams of specialists with the varied investment opportunities. Each group identifies what it considers to be compelling strategies within its area of expertise. Your funds portfolio managers select from among these strategies, systematically building a diversified portfolio that seeks to carefully balance risk and return. We believe the funds multi-strategy approach is well suited to the expanding opportunities of todays global bond marketplace. As different factors drive the performance of the various fixed-income sectors, the funds diversified strategy can take advantage of changing market leadership in pursuit of high current income. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Mutual funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Mutual funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The funds shares trade on a stock exchange at market prices, which may be higher or lower than the funds NAV. How do closed-end funds differ from open-end funds? More assets at work While open-end funds need to maintain a cash position to meet redemptions, closed-end funds are not subject to redemptions and can keep more of their assets invested in the market Traded like stocks Closed-end fund shares are traded on stock exchanges, and their market prices fluctuate in response to supply and demand, among other factors. Net asset value vs. market price Like an open-end funds net asset value (NAV) per share, the NAV of a closed-end fund share is equal to the current value of the funds assets, minus its liabilities, divided by the number of shares outstanding. However, when buying or selling closed-end fund shares, the price you pay or receive is the market price. Market price reflects current market supply and demand and may be higher or lower than the NAV. Putnam Premier Income Trust Putnam Premier Income Trust balances risk and return across multiple sectors. Portfolio composition as of 1/31/09 Putnam believes that building a diversified portfolio with multiple income-generating strategies is the best way to pursue your funds objectives. The funds portfolio is composed of a broad spectrum of government, credit, and securitized debt instruments. Weightings are shown as a percentage of the funds net assets. Allocations and holdings in each sector will vary over time. For more information on current fund holdings, see pages 2267. 4 5 Performance snapshot Average annual total return (%) comparison as of 1/31/09 Data is historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 7 and 1213 for additional performance information, including fund returns at market price. Index and Lipper results should be compared to fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a funds monthly reinvestment NAV. * Returns for the six-month period are not annualized, but cumulative. 6 Interview with your funds Portfolio Manager Bill Kohli How did the fund perform during the past six months, Bill? It was an extremely difficult period for the fund, as it trailed its benchmark, the Barclays Capital Government Bond Index, and the average for its Lipper peer group, Flexible Income Funds [closed-end]. Specifically, the fund declined 27.93% at net asset value versus a 6.92% return for its benchmark and an 18.52% loss for the Lipper peer group. How would you characterize the bond market environment over this period? The period was marked by continued turmoil in the credit markets. Yields in every credit segment rose to unprecedented spread levels over securities issued or backed by the U.S. government and major non-U.S. governments. By November, the United States and all major European countries were officially in recessions. As the severity of the global recession became apparent, central banks responded with massive Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the six months ended 1/31/09. See page 6 and pages 1213 for additional fund performance information. Index descriptions can be found on page 15. 7 interest-rate cuts and announced economic stimulus packages in an effort to counteract the slowdown. The Federal Reserve Board [the Fed] reduced the benchmark federal funds rate to a target range of 0.25% to 0.0%, the European Central Bank lowered interest rates by 1.75 percentage points, and the Bank of England cut rates by 3.00 percentage points. Against this backdrop, bond markets were highly correlated  except for government bonds  as many investors indiscriminately fled even high-quality mortgage-backed and corporate securities for U.S. Treasury bonds and international government bonds. Government bonds really were the only shelter from the global storm. How did you position the fund amid such a difficult market environment? I continued the strategy of keeping the funds exposure to corporate credit risk low while focusing on carefully selected securitized bonds. Starting as far back as late 2007, I began to find compelling opportunities among securitized investment vehicles such as Aaa-rated commercial mortgage-backed securities [CMBS], CMBS interest-only securities [CMBS IOs], and collateralized mortgage obligations [CMOs]. I believed that securities in all of these areas were trading at attractive levels versus traditional mortgage pass-through bonds. In my view, these securities carry minimal fundamental credit risk, and were purchased at levels that should Comparison of top sector weightings This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. 8 reward fund shareholders over time. Whats more, the CMOs I added were backed by U.S. government agencies, such as the Federal National Mortgage Association [Fannie Mae], and therefore also carried Aaa credit ratings. I maintained underweight positions in high-yield bonds and emerging-market bonds, and our high-yield holdings were concentrated on higher-quality high-yield bonds  those rated Ba or B. By way of background, mortgage pass-through bonds are collateralized by pools of similar types of mortgage loans in which the cash flows from homeowners mortgage payments pass through a government-sponsored enterprise and on to the investor. CMOs typically use pools of pass-throughs, or mortgage loans themselves, as collateral, but carve the cash flows into different classes to meet the needs of various investors. CMBS are mortgage securities backed by commercial, rather than residential, mortgage loans. And CMBS IOs are securities derived from the interest portion of the underlying commercial mortgages. Given the funds high-quality bias, why did it underperform its benchmark and its Lipper peers? The first reason the fund underper-formed is because the benchmark is highly concentrated in U.S. government securities  one of the few market sectors that performed well during the period. Second, in light of the market Credit quality overview Credit qualities shown as a percentage of portfolio value as of 1/31/09. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. 9 upheaval that was prevalent throughout much of the period, investors that were experiencing extreme duress  such as many banks, broker/dealers, and hedge fund operators  continued to liquidate their Aaa-rated holdings. Essentially, as liquidity concerns intensified, investors sought to unload any holdings they could sell relatively easily to raise cash quickly. This selling pressure, in turn, drove prices down and yields up on higher-quality bonds. I would like to stress, however, that the fund did not underperform due to defaults. Compared to its Lipper peer group, the fund underperformed primarily because of lower relative exposure to U.S. Treasuries and developed-market sovereign debt. I N T H E N E W S Congress passed a $787 billion stimulus plan on February 13, 2009, with the goals of creating jobs, helping the unemployed, and cultivating economic growth. Tens of billions of dollars will be spent over the next two years to support Medicaid, help local school districts, and extend jobless benefits. Billions of dollars also will fund job-creating investments ingreen technologies, computerizing the nations medical-records system, biomedical research, and public works construction projects. The balance of the package is devoted to tax cuts for businesses and individuals, including a $400 payroll tax holiday for workers (married couples filing jointly with adjustable gross income of less than $150,000 get up to $800). The plan is one of the largest of its kind since Franklin D. Roosevelt launched the New Deal in 1933. What was your yield-curve strategy during the period, and how did it affect results? I positioned the fund to benefit from a steeper yield curve by overweighting its allocation to short-term versus long-term bonds, which aided results. A steep yield curve reflects a market where short-term bond yields are substantially lower than yields on longer-term bonds. At the beginning of the period, I believed that the Fed would continue to reduce interest rates in the face of a weakening economy, which is exactly what happened. The Feds activity, combined with the overall flight to government bonds, resulted in greater demand for shorter-term Treasuries, causing prices to rise, yields to fall, and the yield curve to become steeper. Pressure on longer-maturity bonds also contributed to the steeper curve. Prices declined and yields rose modestly in the 10- to 30-year part of the curve, as investors became concerned that the government would increase its 10 bond issuance to fund efforts to address the liquidity crisis and the recession. What is your outlook for the economy, the credit markets, and the fund in the coming months, Bill? In attempting to discern the future path of credit markets, I factor in both our economic forecast and our outlook for liquidity conditions. Unfortunately, I do not believe the bad news for the economy will abate anytime soon, which likely will keep corporate credit under pressure. On the liquidity front, I was encouraged during the final months of the period that corporate lending rates relaxed to levels not seen since before the credit crisis. However, shortly after the period ended, it appeared that this improvement had stalled as anxiety about banks health crept back into the lending markets. A key measure in this regard is LIBOR, or the London Interbank Offered Rate, which is the rate at which banks lend to each other on the London interbank market. After falling to slightly more than one percent in mid-January, the three-month LIBOR rate rose to 1.235% on February 4. The three-month LIBOR is still considerably below where it has been for much of the past few years, but it will bear watching since higher rates mean banks are more hesitant to lend to one another. Keeping this rate low will be critical to restoring a normal flow of credit between banks and consumers. Clearly, there is still considerable work to be done before credit markets can return to normalcy, and periods of volatility remain likely. However, Im pleased with the securitized bonds currently in the portfolio, and the fund is, in effect, being paid to wait as it continues to collect what I view to be very secure cash flows from these holdings. Whats more, I believe these securities offer strong potential once the market environment stabilizes and investors begin to capitalize on the value embedded in them. Thanks again, Bill, for sharing your time and insights with us. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. 11 Your funds performance This section shows your funds performance for periods ended January 31, 2009, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return and comparative index results for periods ended 1/31/09 Lipper Flexible Barclays Capital Income Funds Government (closed-end) NAV Market price Bond Index category average* Annual average Life of fund (since 2/29/88) 5.78% 5.26% 7.31% 5.21% 10 years 23.69 15.74 76.31 40.17 Annual average 2.15 1.47 5.83 3.16 5 years 12.20 8.49 29.81 0.49 Annual average 2.57 1.76 5.36 0.22 3 years 22.35 14.25 23.43 11.29 Annual average 8.09 5.00 7.27 4.05 1 year 29.92 24.69 7.03 20.16 6 months 27.93 23.41 6.92 18.52 Performance assumes reinvestment of distributions and does not account for taxes. Index and Lipper results should be compared to fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a funds monthly reinvestment NAV. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 1/31/09, there were 6, 6, 6, 6, 5, and 1 funds, respectively, in this Lipper category. 12 Fund price and distribution information For the six-month period ended 1/31/09 Distributions Number 6 Income $0.258 Capital gains  Total $0.258 Share value NAV Market price 7/31/08 $6.55 $5.97 1/31/09 4.46 4.32 Current yield (end of period) NAV Market price Current dividend rate* 11.57% 11.94% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, excluding capital gains, annualized and divided by NAV or market price at end of period. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/08 NAV Market price Annual average Life of fund (since 2/29/88) 5.66% 4.68% 10 years 20.83 4.28 Annual average 1.91 0.42 5 years 13.34 16.85 Annual average 2.82 3.62 3 years 24.27 21.78 Annual average 8.85 7.86 1 year 33.25 31.64 6 months 30.71 32.12 13 Your funds management Your funds Portfolio Managers are D. William Kohli, Michael Atkin, Rob Bloemker, Kevin Murphy, and Paul Scanlon. Portfolio management fund ownership The following table shows how much the funds current Portfolio Managers have invested in the fund and in all Putnam mutual funds (in dollar ranges). Information shown is as of January 31, 2009, and January 31, 2008. Trustee and Putnam employee fund ownership As of January 31, 2009, 12 of the 13 Trustees of the Putnam funds owned fund shares. The following table shows the approximate value of investments in the fund and all Putnam funds as of that date by the Trustees and Putnam employees. These amounts include investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Assets in the fund Total assets in all Putnam funds Trustees $38,000 $31,000,000 Putnam employees $15,000 $342,000,000 Other Putnam funds managed by the Portfolio Managers D. William Kohli is also a Portfolio Manager of Putnam Diversified Income Trust, Putnam Global Income Trust, Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, and Putnam Master Intermediate Income Trust. Michael Atkin is also a Portfolio Manager of Putnam Diversified Income Trust, Putnam Global Income Trust, and Putnam Master Intermediate Income Trust. 14 Rob Bloemker is also a Portfolio Manager of Putnam U.S. Government Income Trust, Putnam American Government Income Fund, Putnam Income Fund, Putnam Diversified Income Trust, Putnam Global Income Trust, Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, and Putnam Master Intermediate Income Trust. Kevin Murphy is also a Portfolio Manager of Putnam Income Fund, Putnam Diversified Income Trust, Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, and Putnam Master Intermediate Income Trust. Paul Scanlon is also a Portfolio Manager of Putnam Diversified Income Trust, Putnam High Yield Trust, Putnam High Yield Advantage Fund, Putnam Floating Rate Income Fund, Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, and Putnam Master Intermediate Income Trust. D. William Kohli, Michael Atkin, Rob Bloemker, Kevin Murphy, and Paul Scanlon may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your funds assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays Capital Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management) and the sub-management contract, in respect of your fund, between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management. In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees.
